Bkoyles, O. J.
The defendant was convicted of violating the “labor-contract act” (Ga. L. 1903, p. 90; Penal Code, §§ 715, 716). It not having been proved upon the trial that he had no good and sufficient cause for his failure to perform the contract, his conviction was unauthorized. This essential proof was not furnished by the hirer’s testimony that the defendant “had no reason not to work for me so far as I know. . . I did not give him any reason not to come; . . he did not have any reason not to come to work for me, as far as I know.” This testimony amounted to no more than an opinion or conclusion of the hirer, without proof of facts to support it. Durham v. State, 17 Ga. App. 810 (88 S. E. 594), and citations.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.